t c memo united_states tax_court matthew l karakaedos and diane d karakaedos petitioners v commissioner of internal revenue respondent docket no 11011-10l filed date matthew l karakaedos and diane d karakaedos pro_se carol-lynn e moran gloria m juncadella thomas m rath and jason m kuratnick for respondent memorandum findings_of_fact and opinion morrison judge the petitioners matthew l karakaedos and diane l karakaedos challenge the determination of the irs appeals_office sustaining the date filing of a notice_of_federal_tax_lien relating to the petitioners’ unpaid income-tax liabilities for tax years and our jurisdiction over the dispute is established by sec_6320 and sec_6330 of the internal_revenue_code code unless otherwise indicated all references to sections are to the code as amended the issue for decision is whether the appeals_office abused its discretion by sustaining the filing of the notice_of_federal_tax_lien we hold that the appeals_office did not abuse its discretion except that as the respondent essentially concedes the appeals_office should have abated the fees that had been charged to the petitioners to reinstate installment agreements as to which they were repeatedly declared by the irs to be in default findings_of_fact the petitioners resided in pennsylvania at the time they filed the petition the petitioners were and are married they filed joint income-tax returns for the and tax years as shown on the table below they filed the returns late and they did not pay the full amounts of the liabilities reported on the returns joint income_tax returns for and year date filed date date date tax_liability reported income-tax withholding reported dollar_figure big_number big_number dollar_figure big_number big_number the irs assessed the tax_liabilities additions to tax and interest for the tax_year on date for the tax_year on date and for the tax_year on date on the same dates the irs issued statutory notices of balance due for each of the three respective years the irs negotiated various installment agreements with the petitioners that required them to make monthly payments towards their tax_liabilities for the and tax years the table below summarizes these installment agreements installment agreements between the irs and petitioners provisions in agreement regarding ability of irs to file lien notice unknown allowed irs to file notice of lien allowed irs to file notice of lien allowed irs to file notice of lien if petitioners do not meet all conditions of agreement allowed irs to file notice of lien_date of agreement unknown tax years un- known date date date date date of default or date of irs’s notice of default the irs issued a date notice of default for failure to pay additional taxes the irs issued an date notice of default for failure to pay additional taxes the irs issued a date notice of default for failure to provide an updated financial statement no notice of default is in the record but the parties stipulated that petitioners were in default on the date agreement sometime after the notice of lien was filed on date no notice of default is in the record on date the irs appeals_office agreed to allow petitioners to enter into an installment_agreement which suggests that by then the irs considered petitioners in default on the date installment_agreement in date the petitioners apparently had an installment_agreement with the irs because on date the irs sent them a monthly statement informing them that their next installment_payment of dollar_figure was due_date the statement indicated that installment-agreement payments would be applied to the oldest tax owed then penalties then interest the statement showed that the most recent payment dollar_figure was applied to the balance of a tax_liability for the tax_year apparently this tax_liability and all liabilities referred to in the notices described in this opinion were joint income-tax liabilities of the petitioners the dollar_figure payment was presumably made pursuant to the same installment_agreement that required the payment on date the statement showed that the unpaid balance was dollar_figure for the year including a penalty of dollar_figure and interest of dollar_figure dollar_figure for the year including a penalty of dollar_figure and interest of dollar_figure and dollar_figure for the year including a penalty of dollar_figure and interest of dollar_figure the statement indicated that liabilities not shown were dollar_figure including a penalty of dollar_figure and interest of dollar_figure the terms of the installment_agreement to which the statement referred are not in the record on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability the record does not explain how the petitioners’ unpaid tax_liability could have absorbed this entire dollar_figure payment as we note below the respondent whom we refer to as the irs concedes there were some problems with respect to the tax_liability which presumably means problems with the irs’s ongoing calculations of the unpaid amount of the liability on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability the record does not explain how the petitioners still had an unpaid tax_liability after application of their prior payments on date the irs notified the petitioners that they had defaulted on an installment_agreement the notice said this is a formal notice of our intent to terminate our installment_agreement days from the date of this notice you defaulted on your agreement because you didn’t pay the additional federal tax you owe the agreement states that we may terminate your agreement and collect the entire amount of your liability if you don’t meet all the conditions the notice stated to prevent collection action you must pay in full any additional federal taxes you owe we will charge a reinstatement fee that we will take from your first payment the notice informed the petitioners that they had an unpaid balance of dollar_figure for the year including a penalty of dollar_figure and interest of dollar_figure as explained later the irs does not ultimately take the position in this litigation that the petitioners defaulted on the installment_agreement about which the irs issued a date notice of default on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability the record does not explain how the petitioners had an unpaid tax_liability at this time on date the petitioners received a bill from their accountant michael horn the bill sought fees for the following services appeared before the internal_revenue_service to petition successfully for reinstatement of a lapsed payment agreement with automatic debit from taxpayer’s checking account on date the petitioners’ accountant submitted to the irs a form 433-d installment_agreement apparently the proposal reflected on the form 433-d was the result of the negotiations for which the petitioners’ accountant billed them on date the form 433-d requested a direct debit installment_agreement for the tax years and it is unclear from the record exactly what years were covered by the installment_agreement or agreements that governed the monthly payments made by petitioners up to this point the form 433-d contains a section entitled terms of this agreement one of the terms was we the irs may file a federal_tax_lien if one has not been filed previously another term was you must pay a dollar_figure user_fee which we have authority to deduct from your first payment s another term was if you default on your installment_agreement you must pay a dollar_figure reinstatement fee if we reinstate the agreement as noted below the irs accepted the installment_agreement on date on date the petitioners paid the irs dollar_figure the irs applied this payment to their tax_liability the payment represented a dollar_figure payment for january a dollar_figure payment for february and a dollar_figure fee according to a later letter from the petitioners to the irs on date the irs notified diane karakaedos that dollar_figure of tax had been overpaid for the tax_year and that the irs applied the overpayment to the liability to the extent of dollar_figure and to the liability to the extent of dollar_figure neither party suggests that it is significant that this notice and some other subsequent notices were sent to one petitioner rather than both the way in which the irs applied the dollar_figure payment suggests that an irs employee believed that as of date the petitioners had an outstanding balance of dollar_figure for the record does not reveal why this dollar_figure amount is slightly different from the dollar_figure balance noted on the date notice on date the irs sent the petitioners a monthly statement reminding them that their next payment of dollar_figure was due on date the statement indicated that installment payments would be applied to the oldest tax owed then penalties then interest the statement showed that the petitioners’ last payment of dollar_figure had been applied to their tax_liability in addition the monthly statement showed that the current balance was dollar_figure for including a penalty of dollar_figure and interest of dollar_figure dollar_figure for including a penalty of dollar_figure and interest of dollar_figure and dollar_figure for including a penalty of dollar_figure and interest of dollar_figure the statement reflected that liabilities not shown were dollar_figure including a penalty of dollar_figure and interest of dollar_figure this monthly statement was attached to the form 433-d that we discussed earlier the parties do not explain how a monthly statement with a date of date came to be attached to the form 433-d which was submitted to the irs on date on date the irs issued to the petitioners a letter accepting their date request for a direct debit installment_agreement the letter stated that the agreement covered the tax_year sec_2001 and even though the petitioners’ form 433-d did not refer to the year the letter stated that the irs would deduct a payment of dollar_figure from the petitioners’ bank account on the 10th day of every month on date the petitioners paid the irs dollar_figure the irs applied the dollar_figure payment to their tax_liability to the extent of dollar_figure and their tax_liability to the extent of dollar_figure on date the irs sent matthew karakaedos a notice that the tax account was overpaid by dollar_figure and that the dollar_figure was applied to the tax_liability on date the irs sent the petitioners a letter stating that it had no record that they had responded to our the irs’s previous notices the letter went on to say as a result your account has been assigned to this office for enforcement action which could include seizing your wages or property on date the irs sent the petitioners a notice informing them that they had defaulted on their installment_agreement presumably the date agreement the letter stated this is a formal notice of our intent to terminate your installment_agreement days from the date of this notice you defaulted on your agreement because you didn’t pay the additional federal tax you owe the agreement states that we may terminate your agreement and collect the entire amount of your tax_liability if you don’t meet all the conditions the notice stated to prevent collection action you must pay in full any additional federal taxes you owe we will charge a reinstatement fee that we will take from your first payment the notice contained an account summary showing a current balance of dollar_figure on the tax account including a penalty of dollar_figure and interest of dollar_figure the notice does not contain information about tax years other than as explained later the irs does not ultimately take the position in this litigation that the petitioners defaulted on the installment_agreement on date the irs wrote the petitioners a letter accepting their offer to enter into another installment_agreement the date of the petitioners’ offer is not revealed by the record and no written offer is in the record the heading of the letter reflected that the letter and therefore the installment_agreement concerned the tax years and the letter did not indicate what arrangement was made if any for payment of the or balance or whether balances still existed for these years the letter stated thank you for making arrangements to resolve your account we’ve accepted your offer to have your monthly installment payments automatically taken from your checking account the irs stated that it would deduct a dollar_figure payment on the 10th day of each month it also stated that it would charge a dollar_figure user_fee to cover the cost of providing the installment_agreement the letter warned the petitioners that you need to meet all of the conditions of the installment_agreement when someone doesn’t meet the terms of their installment_agreement we cancel it we then begin to act to collect the full amount of the tax_liability in addition canceled installment agreements that we later reinstate require the payment of a dollar_figure reinstatement fee the letter listed conditions of this agreement the 10th condition was we may file a federal_tax_lien to protect the interest of the federal government on date the irs wrote matthew karakaedos a letter informing him that we have no record that you responded to our previous notices as a result your account has been assigned to this office for enforcement action which could include seizing your wages or property the letter asked him to pay dollar_figure for the tax_liability the letter stated that the dollar_figure amount comprised accrued interest of dollar_figure and a late payment penalty of dollar_figure a similar letter was sent to diane karakaedos on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability on date the petitioners paid the irs dollar_figure the irs applied the payment to their tax_liability on date the irs sent the petitioners a notice informing them that they had defaulted on their installment_agreement presumably the date installment_agreement the letter stated this is a formal notice of our intent to terminate your installment_agreement days from the date of this notice you defaulted on your agreement because you didn’t provide an updated financial statement as we requested the agreement states that we may terminate your agreement and collect the entire amount of your tax_liability if you don’t meet all the conditions the letter continued to prevent collection action you must provide us with your updated financial statement we will charge a reinstatement fee that we will take from your first payment the notice contained an account summary showing dollar_figure as the unpaid balance for the year including a penalty of dollar_figure and interest of dollar_figure the notice did not contain information regarding tax years other than as explained later the irs does not ultimately take the position in this litigation that the petitioners defaulted on the date installment_agreement on date the irs issued the petitioners a letter informing them that their installment_agreement had been reinstated for the six tax_year sec_2001 through the letter stated this is in response to our telephone conversation on date requesting a payment arrangement to resolve your account with the irs based on your payment proposal we have established an installment_plan for you on the tax periods shown above your payment is dollar_figure due on the 10th of each month beginning on date the letter also stated we charge a dollar_figure user_fee to cover the cost of providing installment agreements the fee will be deducted from your first payment your first payment must be at least dollar_figure to cover the fee even though your remaining payments may be for less please write user_fee on the first payment so that the payment will be properly credited the letter listed seven conditions of the installment_agreement there was no condition that allowed the irs to file a notice of tax_lien without the petitioners having defaulted on the installment_agreement as there was with the january and date installment agreements the letter stated that if the petitioners did not meet all the conditions of the installment_agreement the irs could cancel the agreement and could take enforcement actions to collect the full amount of the liability including filing a lien against your property the letter stated that if we cancel your installment_agreement and you later apply for and receive reinstatement you will have to pay a reinstatement fee on date the irs filed a notice of lien with philadelphia county pennsylvania to secure the collection of the petitioners’ federal income-tax liabilities for tax years and on the same day the irs mailed a letter to the petitioners notifying them that it had filed a notice of lien and informing them that they had the right to request an administrative hearing to appeal the filing of the notice of lien although the notice of lien was filed on date it was prepared and signed on date in detroit michigan the parties have stipulated that subsequent to the filing of the notice_of_federal_tax_lien petitioners’ installment_agreement defaulted on date the irs sent the petitioners a monthly statement reminding them that their next payment of dollar_figure was due on date the statement indicated that installment payments would be applied to the oldest tax owed then penalties then interest the statement showed that the current balance was dollar_figure for including a penalty of dollar_figure and interest of dollar_figure dollar_figure for including a penalty of dollar_figure and interest of dollar_figure and dollar_figure for 1here and in some other parts of the opinion we use the term notice of lien instead of the lengthier notice_of_federal_tax_lien including a penalty of dollar_figure and interest of dollar_figure it reflected that liabilities not shown were dollar_figure including a penalty of dollar_figure and interest of dollar_figure on date the petitioners sent the irs a request for an administrative hearing in the request they stated they wished the irs to consider an installment_agreement they also challenged the filing of the notice of lien the request did not contest the underlying liabilities on date the irs notified matthew karakaedos that the tax account was overpaid by dollar_figure and that the irs had applied the dollar_figure payment to the tax_liability on date the irs notified matthew karakaedos that the tax account was overpaid by dollar_figure and that the irs had applied the dollar_figure payment to the tax_liability on date the irs sent the petitioners a letter accepting their offer to enter into another installment_agreement the date of the offer is not reflected in the record and no written offer is in the record the irs letter identified the tax periods in question as and it stated thank you for making arrangements to resolve your account we’ve accepted your offer for an installment_agreement the agreement covers the tax period s shown above please make your first payment of dollar_figure by date thereafter send us that amount by the 10th of each month until you’ve paid the full amount you owe the letter stated further we charge a dollar_figure user_fee to cover the cost of providing an installment_agreement regardless of the amount of your agreed to payment although your approved installment_agreement payment may be for less than dollar_figure your first payment should be for at least dollar_figure to cover the fee the letter warned the petitioners that you need to meet all the conditions of the installment_agreement when someone doesn’t meet the terms of their installment_agreement we cancel it we then begin to act to collect the full amount of the tax_liability in addition canceled installment agreements that we later reinstate require the payment of a dollar_figure reinstatement fee the letter listed conditions of the agreement the 10th condition was we the irs may file a federal_tax_lien to protect the interest of the federal government there is no offer letter or other document in the record describing the offer that was accepted on date the irs notified matthew karakaedos that we have no record that you responded to our previous notices as a result your account has been assigned to this office for enforcement action which could include seizing your wages or property the irs asked him to pay the dollar_figure balance on the tax account by date the notice stated that the dollar_figure amount comprised accrued interest of dollar_figure and a late payment penalty of dollar_figure the irs sent a similar notice to diane karakaedos on date the irs notified diane karakaedos that we have no record that you responded to our previous notices as a result your account has been assigned to this office for enforcement action which could include seizing your wages or property the notice asked her to pay the dollar_figure tax_liability for by date the notice stated that the dollar_figure amount comprised accrued interest of dollar_figure and a late payment penalty of dollar_figure on date the irs notified diane karakaedos that the tax account was overpaid by dollar_figure and that the irs had applied the dollar_figure overpayment to the tax_liability the irs appeals_office assigned a settlement officer to handle the administrative hearing that the petitioners had requested on date the appeals_office wrote a letter to the petitioners on date informing them that it had received their request for an administrative hearing it scheduled a telephone conference call for date on date the appeals_office conducted a teleconference with the petitioners the parties have stipulated that during the teleconference the petitioners requested an installment_agreement withdrawal of the tax_lien and abatement of penalties and interest the appeals_office contacted the petitioners again by telephone on date the parties have stipulated that the appeals_office agreed to allow petitioners to enter into an installment_agreement but that petitioners did not agree with sustaining the lien on date the irs appeals_office issued a determination to the petitioners the appeals_office stated you did not present any information that would qualify you for a withdrawal of the nftl it is therefore appeals sic determination that you be denied relief from the filing of the notice_of_federal_tax_lien nftl the appeals_office also stated it appears that your previous ia defaulted due to a balance on another module that you say was fully paid the irs had the right to file a lien because you received a cp letter informing you that a tax_lien could be filed the settlement officer reviewed your financial information and at this point if an ia was granted a federal_tax_lien would be filed if one was not already in place due to the amount you owe and the type of ia according to your account transcripts sic the previous ia was a partial payment ia which means that the time the irs has to collect from you will expire before you have fully paid your balance a lien determination is required for this type of ia a cp letter is a notice from the irs to a taxpayer that the taxpayer had defaulted on an installment_agreement the letters of date date and date were cp letters the appeals_office also stated the settlement officer did not consider the abatement of penalties and interest due to your ia defaulting because you had the right to appeal your defaulted ia with the cp letter collection-review hearings opinion the irs is authorized to assess federal tax_liabilities sec_6201 c f_r sec_301_6201-1 date assessment occurs when the liability is recorded on the books of the irs sec_6203 sec_301_6203-1 date the irs is required by statute to notify the taxpayer within days of assessing the tax and to demand payment sec_6303 if the taxpayer refuses to pay after payment is demanded a lien arises on the property of the taxpayer in favor of the federal government sec_6321 the lien relates back to the time of assessment sec_6322 william d elliott federal tax collections liens and levies para pincite until it files a notice of lien the federal government’s claim against the taxpayer is not valid against four classes of other creditors purchasers holders of security interests mechanic’s lienors and judgment-lien creditors see sec_6323 an unfiled federal_tax_lien is not valid against someone who purchases property from the taxpayer sec_6323 see also sec_6323 defining purchaser thus if a taxpayer who owns property burdened by an unfiled federal_tax_lien sells all the interests in the property to a third party the government will generally have no interest in the property see 813_f2d_1384 9th cir once the notice of lien is filed in the appropriate state_or_local_government office the federal_tax_lien is valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment-lien creditor see sec_6323 lindsay v commissioner tcmemo_2001_285 slip op pincite aff’d 56_fedappx_800 9th cir t keith fogg systemic problems with low- dollar lien filing tax note sec_88 date the nftl prevents sales and borrowings from defeating the irs’s claims to equity in property to which its lien attaches not more than five business days after filing the notice of lien the irs must provide the taxpayer written notice of the filing and must advise the taxpayer of the right to a hearing with the irs appeals_office sec_6320 and at the hearing the appeals_office must obtain verification that the requirements of any applicable law or administrative procedure have been met consider any relevant issues raised by the taxpayer including installment agreements and challenges to the appropriateness of collection actions and consider whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary sec_6330 a iii the tax_court is authorized by sec_6330 to review the determination of the appeals_office where the underlying tax_liability is not at issue the tax_court reviews the determination of the appeals_office for abuse_of_discretion see 114_tc_604 the petitioners do not dispute their underlying liabilities consequently we review the determination of the appeals_office for abuse_of_discretion contentions of the parties the petitioners contend that the irs filed the notice of lien because the irs concluded--erroneously--that they had defaulted on the date installment_agreement they argue in their brief the respondent’s representative that initiated the federal_tax_lien in date abused his discretion as the installment_agreement defaulted without any fault of the petitioners similarly they argue petitioners never had a federal_tax_lien filed for tax years and until their installment_agreement defaulted for the fourth time due to irs clerical errors in date petitioners also contend that the date installment_agreement did not provide for a notice of lien to be filed see tr the petitioners ask for three items of relief first they seek the reimbursement of all fees associated with the reinstatement of installments caused by irs clerical errors second they ask for reinstatement of an installment_agreement for the and tax years third they want the notice of lien to be withdrawn the irs argues that the notice of lien was filed because the installment agreements were partial payment installment agreements not because the irs had declared the petitioners in default on several of the installment agreements a partial payment installment_agreement according to the irs is an installment_agreement that allows a taxpayer to make payments in amounts less than the amounts that would be required to pay the outstanding liability before the collection_period of limitations expires the irs contends that the appeals_office had concluded that the notice of lien was filed because the installment_agreement was a partial payment installment_agreement the irs contends that it has a policy of filing a lien notice when it enters into a partial payment installment_agreement as to the petitioners’ argument that the date installment_agreement did not provide for a notice of lien to be filed the irs responds that as a condition of reinstating the petitioners’ prior installment_agreement dated date in a letter dated date respondent reserved the right to file a federal_tax_lien to protect the interest of the government the irs makes the more general argument that an installment_agreement does not preclude the filing of a tax_lien the irs concedes that there are unanswered questions surrounding the defaulting of the installment agreements it states that some documents in the record indicate that there were some problems with respect to petitioners’ tax_liability that may have affected the installment agreements for the years at issue although it also asserts that the notices advising petitioners that they had defaulted on their installment agreements indicated that the problem was for a year other than the tax_year its brief continues in any event due to the issues with respect to petitioners’ tax_year respondent will abate the fees charged to petitioners for the reinstatement of the installment agreements for the years in issue respondent will also ensure that the issues involving petitioners’ account for the taxable_year are resolved in its briefs the irs does not take the position that the petitioners defaulted on the installment_agreement that was declared in default on date the installment_agreement established date or the installment_agreement established date analysis a the date installment_agreement did not require the irs to withdraw the date notice of lien the first question disputed by the parties is whether the date installment_agreement required the irs to withdraw the notice of tax_lien that it filed on date in evaluating the significance of the date installment_agreement we must consider sec_6159 a provision related to installment agreements that was originally added to the code in and sec_6323 a provision related to withdrawals of notices of tax_lien that was originally added to the code in technical_and_miscellaneous_revenue_act_of_1988 pub_l_no sec_6234 sec_102 stat pincite taxpayer_bill_of_rights pub_l_no sec_501 sec_110 stat pincite sec_6159 authorizes the irs to enter into installment agreements and sec_6159 provides that except as otherwise provided in this subsection any agreement entered into under subsection a shall remain in effect for the term of the agreement sec_6159 allows the irs to terminate an installment_agreement if the taxpayer had provided inaccurate or incomplete information to the irs before the execution of the installment_agreement or if the irs believes that collection of the tax is in jeopardy sec_6159 provides that the irs may alter modify or terminate an installment_agreement if the irs determines that the financial condition of the taxpayer has significantly changed sec_6159 provides that the irs may alter modify or terminate an installment_agreement if the taxpayer fails to make an installment_payment pay any other tax_liability when due or provide a financial condition update requested by the irs sec_6159 provides that the irs cannot take any actions under sec_6159 or unless the irs gives the taxpayer days of advance notification sec_301_6159-1 date provided that except as otherwise provided by the installment_agreement during the term of the agreement the director may take actions to protect the interests of the government with regard to the unpaid balance of the tax_liability to which the installment_agreement applies including any actions enumerated in the agreement the actions include for example-- filing or refiling notices of federal_tax_lien the date installment_agreement stated that the irs could file a notice of lien if the petitioners defaulted on that installment_agreement the legal effect of such a provision is found in the regulations interpreting sec_6323 to which we turn next sec_6323 provides in general--the secretary_of_the_treasury may withdraw a notice of a lien filed under this section if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the 2this regulation was later amended on date t d 2009_52_irb_945 because the amendment was applicable on date id i r b pincite it does not govern the notice of lien at issue in this case which was filed against the petitioners’ property on date as amended the regulation now reads the irs may take actions other than levy to protect the interests of the government with regard to the liability identified in an installment_agreement or proposed installment_agreement those actions include for example-- b filing or refiling notices of federal_tax_lien sec_301_6159-1 date lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states interpreting sec_6323 sec_301_6323_j_-1 date effective date provides the commissioner must determine whether any of the conditions authorizing the withdrawal of a notice_of_federal_tax_lien exist if a taxpayer submits a request for withdrawal in accordance with paragraph d of this section the commissioner may also make this determination independent of a request from the taxpayer based on information received from a source other than the taxpayer if the commissioner determines that conditions authorizing the withdrawal are not present the commissioner may not authorize the withdrawal if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 example date effective date provides p aragraph d of this section referred to in the regulation quoted above provides that a request for a withdrawal of a notice of lien must be made in writing in accordance with procedures prescribed by the commissioner of internal revenue and it sets forth the information that must be included in the request sec_301_6323_j_-1 date effective date a owes dollar_figure in federal income taxes a enters into an agreement to pay the outstanding federal_income_tax liability in installments the agreement provides that a notice_of_federal_tax_lien may be filed if the taxpayer defaults a timely pays the installments each month and has not defaulted in any way eleven months after entering into the installment_agreement the internal_revenue_service files a notice_of_federal_tax_lien noting that there has been no default the taxpayer asks the internal_revenue_service to withdraw the notice_of_federal_tax_lien in this situation the commissioner may withdraw the notice_of_federal_tax_lien because the taxpayer has entered into an installment_agreement emphasis added example evinces an interpretation that if the irs enters into an installment_agreement that provides that a notice of lien may be filed if the taxpayer defaults the taxpayer does not default and the irs files a notice of lien then the irs may later withdraw the notice of lien that the irs may withdraw the notice suggests that the irs is not required to withdraw the notice like the installment_agreement described in example the date installment_agreement provided that a notice of lien could be filed if the petitioners defaulted and the irs filed a notice of lien we conclude that the effect of this installment_agreement is that the irs may withdraw the notice of lien it filed against the petitioners but it is not required to do so b none of the other installment agreements required the irs to withdraw the date notice of lien thus far our analysis has been limited to the date installment_agreement in determining whether the irs was required to withdraw the notice of lien we also consider the potential relevance of the provisions of the prior installment agreements the petitioners contend that they did not default on prior installment agreements and the irs does not ultimately contend otherwise if the petitioners did not default on one of the prior installment agreements or they were not otherwise terminated then that prior installment_agreement and not the date agreement would arguably govern whether the irs was required to withdraw the notice of lien it filed on date the petitioners allege that the irs erroneously declared them to have defaulted on four installment agreements in their count they include the date installment_agreement however they stipulated that they were in default on this agreement a stipulation that we construe to mean that the petitioners were in default on the agreement setting aside the date installment_agreement leaves three installment agreements the agreement on which they were declared in default in date the agreement established date and the agreement established date there is no information in the record about the terms of the installment_agreement on which they were declared in default in date therefore we cannot determine that its provisions were relevant to the appeals office’s decision not to withdraw the notice of lien the january and date installment agreements were more permissive than the date installment_agreement regarding the filing of notice of tax_lien the date installment_agreement had the following term which is found in the form 433-d that petitioners submitted on date we may file a federal_tax_lien if one has not been filed previously the date installment_agreement contained the following condition we may file a federal_tax_lien to protect the interest of the federal government in providing that a notice could be filed without regard to the petitioners’ being in default on the agreement these two agreements gave more latitude to the irs than the date installment_agreement which had provided that a notice could be filed in the event of default thus these last two installment agreements do not serve as a basis for mandatory withdrawal of the notice of lien filed against the petitioners c the timing of the filing of the notice of lien--seven days after the establishment of the new installment agreement--does not suggest that the irs erred in failing to withdraw the notice we also consider the petitioners’ suggestion that the notice of lien should have been withdrawn because its filing was an indirect result of the irs’s erroneous determination that they had defaulted on the date installment_agreement as discussed before the irs declared them in default on the date installment_agreement on date it entered into a new installment_agreement on date and on date it filed a notice of lien the fact that the notice of lien was filed seven days after the establishment of the new installment_agreement suggests that the notice of lien was filed because the irs had entered into a new installment_agreement if the new installment_agreement caused the irs to file the notice of lien then one could also surmise that the filing of the notice of lien would not have occurred but for the supposed default on the date installment_agreement however even if this chain of causality is correct the appeals_office did not err in its refusal to withdraw the lien filing its decision comported with the duties imposed on it by statute the first set of duties is set forth in sec_6330 which requires the appeals_office to consider whether the requirements of any applicable law or administrative procedure have been met sec_6330 the appeals_office determined that the requirements for filing a notice of lien had been met it determined that a notice_and_demand for payment had been made see sec_6303 that a notice_of_federal_tax_lien filing had been issued that a notice of a right to a collection-review hearing had been issued 4the petitioners argue that they did not receive notice of the filing of the continued see sec_6320 that a timely assessment had been made see sec_6201 sec_6501 and that the tax had not been paid see sec_6321 the second relevant set of duties is set forth in sec_6330 and c the appeals_office was required by sec_6330 to consider challenges to the appropriateness of the filing of the notice of lien and it was required by sec_6330 to consider whether the filing of the notice of lien balanced the need for the irs to collect taxes with the legitimate concern of the petitioners that collection actions be no more intrusive than necessary the appeals_office determined that the filing of the notice of lien was appropriate and that the need to collect taxes was appropriately balanced with the concern of the petitioners this determination was not an abuse_of_discretion the notice of lien protected the government’s right to receive full payment of the tax_liabilities the petitioners had entered into installment agreements to pay only dollar_figure per month and the appeals continued notice of lien within five business days after it was filed sec_6320 provides that if the irs chooses to file a notice of lien it must provide the taxpayer with written notice of the filing not more than five business days after the filing the irs filed the notice of lien on date on the same day the irs notified the petitioners that it had filed the notice of lien therefore the irs provided timely notification the petitioners claim that the notice of lien was filed on date but that was the date the notice was prepared not the date the notice was filed office concluded that these monthly payments would not have resulted in the full payment of the petitioners’ tax_liabilities in considering the appropriateness of filing the notice of tax_lien and the petitioners’ concern that the collection action be no more intrusive than necessary it is conceivably appropriate to consider whether the terms of one of their installment agreements might have led the petitioners to reasonably believe that their compliance with an installment_agreement would prevent the filing of a notice of lien and whether they took actions in reliance on such a belief the january and date installment agreements both provided that the irs could file a notice of lien it was not until date that the irs entered into an installment_agreement that contained the seemingly less permissive provision that a notice of lien could be filed in the event of default this provision could have led the petitioners to believe that a notice of lien could be filed only in the event of default but the notice of lien was filed only seven days after the date agreement was accepted the record does not suggest that during this short seven-day period the petitioners took any_action in reliance on the irs’s leaving its lien unfiled because the january and date installment agreements warned the petitioners that the irs could file a notice of tax_lien at any time and because the date installment_agreement was in place only seven days before the lien was filed it does not appear that the provision in the date installment_agreement that a lien could be filed in the event of default affects the issues of whether the filing of the lien notice was appropriate and whether the filing of the lien notice appropriately balanced the need to collect taxes against the petitioners’ legitimate concern that collection actions be no more instrusive than necessary d the appeals_office did not err in considering whether to reinstate the installment_agreement the next point to consider is the petitioners’ request that the court order the irs to reinstate an installment_agreement the petitioners claim that reinstatement is justified because they did not default on their prior installment agreements even if the petitioners did not default on one or more of their installment agreements there was no error in the appeals office’s handling of the matter of reinstating the installment_agreement the appeals_office agreed to allow the petitioners to enter into a new installment_agreement e the appeals_office did not err in not offering a full payment installment_agreement the petitioners also argue that the appeals_office erred by not offering to replace their partial payment installment_agreement with a full payment installment_agreement they argue that a full payment installment_agreement would have obviated the need for the irs to file a notice of lien we do not believe the appeals_office erred in not offering a full payment installment_agreement a full payment installment_agreement would have required an increase in the monthly payments from the dollar_figure monthly amount that the petitioners had negotiated with the irs if the petitioners wanted to renegotiate the dollar_figure amount to a higher amount they should have attempted to do so they did not f the appeals_office erred by not abating fees imposed for reinstating installment agreements the petitioners also seek reimbursement of all fees associated with the reinstatement of four installment agreements the petitioners were declared in default on the first installment_agreement on date on date the petitioners offered to enter into a new installment_agreement their offer form said that a dollar_figure user_fee would be paid the offer was accepted on date after the petitioners were declared to be in default on date the irs issued a letter on date reinstating the agreement and stating that the reinstatement fee was dollar_figure after they were declared in default on this agreement on date the irs issued a letter on date reinstating the agreement and stating that the fee for reinstatement was dollar_figure after the petitioners defaulted on this agreement the irs issued a letter on date reinstating the agreement and stating that the reinstatement fee was dollar_figure the irs’s position on whether these fees should have been abated is tantamount to a concession although on brief the irs implies that the petitioners may have defaulted on the first three installment agreements the irs does not actually take the position that they did default furthermore the appeals_office whose action we are reviewing made no determination of whether the petitioners defaulted on the installment agreements the appeals_office acknowledged that the petitioners contended that the date agreement--the third agreement referred to in the record--was wrongfully terminated by the irs it appears that your previous ia defaulted due to a balance on another module that you say was fully paid having acknowledged that this contention was made the appeals_office did not disagree with it nor does the irs explain why the appeals office’s failure to abate the installment-agreement fees was not an abuse_of_discretion the only real position taken by the irs in its brief regarding whether the appeals_office should have abated the fees is the promise that the fees will be abated in the future because the appeals_office did not determine that the petitioners defaulted on the prior installment agreements the irs does not ultimately contest that the petitioners complied with the prior installment agreements and the irs does not explain why the appeals office’s failure to abate the installment-agreement fees did not constitute an abuse of 5although the petitioners seek reimbursement of the fees rather than abatement it is more appropriate for the fees to be abated discretion we hold that the appeals_office erred in failing to abate the fees charged for establishing the following installment agreements the installment_agreement established date the installment_agreement established date the installment_agreement established date and the installment_agreement established date although the petitioners in their pretrial memorandum state that the fees they were charged for these agreements were dollar_figure the correspondence from the irs refers to only dollar_figure in user fees and reinstatement fees that is dollar_figure dollar_figure dollar_figure dollar_figure therefore we consider the appeals_office to have erred in failing to abate fees of dollar_figure if the irs had an argument that the petitioners were not entitled to abatement of the dollar_figure fee for the date installment_agreement on the grounds that the petitioners have stipulated that they genuinely defaulted on the prior agreement of date and therefore the fee for reinstating the agreement should not be abated the irs did not articulate the argument in its brief and we need not consider it to reflect the foregoing an appropriate order and decision will be entered
